Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145804(75)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  KARTER LANDON,                                                                                    Bridget M. McCormack
           Petitioner-Appellant,                                                                          David F. Viviano,
                                                                                                                      Justices

  v                                                                 SC: 145804
                                                                    COA: 301986
                                                                    MTT: 00-339817
  TOWNSHIP OF MT. MORRIS,
           Respondent-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 1, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
         h0617
                                                                               Clerk